EXAMINER’S COMMENT 
Claims 1-10 and 21-22 are allowed. 

REASONS FOR ALLOWANCE 
	The closest prior art does not reasonably teach or suggest the bandage as recited by claim 1. The peel-away of Schroeder is not capable of remaining sterile as it is does not remain keeping a portion of the second surface of the first layer sterile at least long enough to permit the site of hypodermic injection to become numb by contact with the sterile pad that contains the anesthetic. Finke et al. 2014/0296826 (previously cited) disclose patch and removing release liner for injecting through the bandage (see paras 0060-0062 and Fig. 8A-8C. Fig. 7A-7C). Finke et al.  discloses structure of the patch where the release liner covers the entire  surface of the hydrogel  ( see Fig 7 A-C). While it is known that the purpose of release liners are for preventing  exposure to the environment and protect the layer (in other words to keep sterile- as mentioned in Guliak 2010/0190004), the structure of Finke is a distinct structure to the structure of the bandage of the instant application Fig. 5 and as recited by claim 1. See Figurers produced below for convenience. 






Finke et al:
 
    PNG
    media_image1.png
    606
    713
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    820
    516
    media_image2.png
    Greyscale





Structure of the instant invention Fig 5 as recited by claim 1: 

    PNG
    media_image3.png
    249
    583
    media_image3.png
    Greyscale


CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615